USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

Doc#; ________
DATE FILED; ~3{ m ] wm
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
DEVAYANI KHANNA, '
Plaintiff,
18-CV-3031 (ALC)
-against-
. OPINION & ORDER
MUFG UNION BANK, N.A. and ROBERT NOLEN, :
in his individual and professional capacities, '
Defendants. :
X

 

ANDREW L. CARTER, JR., District Judge:

Plaintiff Devayani Khanna (hereinafcer, “Plaintiff” or “MS. Khanna”) brings this action
against MUFG Union Bank, N.A. (“MUFG”) and Robert Nolen (collectively, “Defendants”) for
discriminatory treatment, retaliation, hostile Work environment, and the unlawful termination of
her employment in violation of 42 U.S.C. § 1981, the New York State Human Rights Law, N.Y.
EXec. LaW §§ 290 et seq. (“NYSHRL”), and the New York City Human Rights Law, N.Y. City
Admin. Code §§ 8-101 et seq. (“NYCHRL”), and Title VH, 42 U.S.C. §§ 2000e et seq. (“Title
Vll”).

PROCEDURAL HISTORY

Plaintiff commenced this action on April 5, 2018. ECF No. l. On June 6, 2018,
Defendants filed a Letter Motion With the Court requesting a pre-motion conference to discuss
their anticipated motion to dismiss ECF No. l2. On June 26, 2018, Plaintiff filed an Amended
Complaint. ECF No. l7. Defendants resubmitted their request for a pre-motion conference on
July 3, 2019. ECF No. 18. On July 12, 2018, the Court denied Defendants’ request for a pre-
motion conference, but granted Defendants leave to file their Motion to Dismiss. ECF No. 20.

On August l7, 2018, Defendants filed their Motion to Dismiss. ECF Nos. 24-25. Plaintiff filed

 

her Opposition on September 7, 2018. ECF No. 26. Defendants replied to Plaintiff s Opposition _
on September 21, 2018. ECF No. 28. On November 16, 2018, Plaintiff sought leave to file a
second amended complaint exclusively to add Title Vll discrimination claims ECF No. 33. The
Court granted Plaintiffs request on November 16, 2018. ECF No. 33. Plaintiff filed her Second
Amended Complaint (“SAC”) on November 16, 2018, and the Parties Stipulated that they Would
rely on their previously filed Motion to Dismiss and Opposition papers With respect to Plaintiff’s
added Title Vll claims ECF No. 34~35.

Defendants’ l\/lotion is deemed fully briefed After careful consideration, Defendants’
Motion to dismiss is hereby GRANTED.

BACKGROUND1

ln June 2016, Ms. Khanna began Working for Defendant MUFG Union Bank
(hereinafter, “Union Bank”). SAC 11 1. l\/ls. Khanna Was hired as a Program Manager at the
Director-Level Within Union Bank’s Technology and Operations Group, also known as
lntegrated Services for the Americas (“ISA”). Id. 11 25. Ms. Khanna has extensive experience in
the industry, and she Was excited by the prospects of increased responsibility and compensation
that Union Bank offered Id. 1111 1-2, 23-24. Ms. Khanna also believed that Union Bank had a
positive reputation When it came to diversity and inclusion. Id. 1111 3, 28.

Duiing the first ten months of l\/ls. Khanna’s tenure at Union Bank, she managed the
implementation of an anti-money laundering system called Clean Slate. Id. 11 29. The Clean Slate
system had three separate projects: (1) Vendor Platform Selection; (2) Continuous Monitoring

Dashboard Phase 2; and (3) Data Tracking. Id. 11 29. Ms. Khanna Was assigned a junior project

 

1 When determining Whether to dismiss a case, the court accepts as true all factual allegations in the Complaint and
draws all reasonable inferences in the plaintiffs favor. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.
2011). Pursuant to that standard, this recitation of facts is based on Plaintiffs Second Amended Complaint and
accompanying submissions See ECF No. 34.

 

manager and a Vice President project manager to assist her, while l\/ls Khanna herself reported
to an lSA Managing Director, Liz Torres. Ia'. 11 31. ln November 2018, Ms. Khanna was told to
report to Yih-Chun Lin, a Risk and Compliance Portfolio Manager. Id. 1132.

After her successful start, Ms. Khanna, along with Scott Bavis, was “reassigned” to work
under Defendant Robert Nolen in the Financial Crimes Project Management Office (“FCPl\/IO”).
Id. 11 35. Prior to the transfer, Ms. Khanna was told that she “may not be given a comparable
management role in FCPMO under Mr. Nolen.” ld. 11 36. Over the next few months, Ms. Khanna
did in fact see her role diminish, as Mr. Nolen hired two additional Director-Level Pro gram
Managers and proceeded to distribute Ms. Khanna’s responsibilities amongst the new hires Id. 11
37-40. Specifically, Mr. Nolen assigned Mr. Donatelli what were formerly Ms. Khanna’s
Continuous Monitoring and Data Tracing proj ects, thus leaving Ms. Khanna with only the
Vendor Selection Project. Id. 11 40. Further, Mr. Nolen reassigned Ms. Khanna’s project manager
to Mr. Donatelli and failed to inform her that her junior project manager was being reassigned to
another department Id. 1111 41 , 45. Ms. Khanna spoke to Mr. Nolen about her reduction in work,
but she was not assigned any additional projects Id. 1111 42-43.

In addition to the reduction in her assignments, Ms. Khanna alleges that Mr. Nolen
“obstructed” her attempts to hire new project managers Id. 11 45. Ms. Khanna interviewed and
extended an offer to a project manager, but Mr. Nolen rejected the offer alleging that he did not
have enough funding to hire a junior project manager. Id. 1111 47-48. Ms. Khanna subsequently
interviewed a candidate for a Vice President project manager, and l\/lr. Nolen delayed informing
l\/ls. Khanna that he had hired that project manager who was ultimately designated to report
directly to l\/Ir. Nolen. Ia’. 11 49. Furthermore, Ms. Khanna alleges that Mr. Nolen physically

isolated her from the rest of the FCPMO team by refusing to move her office. Id. 1111 37, 50.

 

ln June 2017, l\/Is Khanna received her 2016 Year End Review. Id. 11 51. Ms. Khanna
received a “Fully l\/[eets Expectations” rating, but she alleges that the rating did not seem to
reflect the positive feedback she had received from her work. la’. 11 52. Ms. Khanna’s review
included statements that she “clearly demonstrated solid EPLC pre-execution phase knowledge
through managing the clean slate portfolio” and that she “is a very strong PM and well-liked by
most of her stakeholders and partners.” ]d.

Feeling that her review did not adequately reflect her performance, Ms. Khanna spoke
with l\/ls Lin about her review. Id. 11 53. Ms. Lin informed Ms. Khanna that statements from
“0ther individuals at the Bank (including Mr. Nolen)” were taken into consideration when
determining an employee’s overall rating. Id. 11 54. Following her meeting with l\/[s Lin, Ms.
Khanna and Mr. Nolen set up a meeting to discuss the review. Id. 1111 55-57. During the meeting,
Mr. Nolen indicated that “Fully l\/leets Expectations” was not a bad rating, and he also told her
that “she should give notice if she planned on leaving the Bank.” Id. 1111 56-58. Additionally, Mr.
Nolen told l\/ls. Khanna that she should say “please” and “thank you” at all times Id. 11 58. Mr.
Nolen did not address any performance issues during the meeting and “agreed that she was a
strong project manager.” Id. 11 59.

Approximately two months after her meeting with Mr. Nolen, on August 15, 2017, Ms.
Khanna received a 60-Day Perfonnance lmprovement Plan (“PlP”). Id. 11 61. The PlP was dated
July 26, 2017. Id. 11 62. Ms. Khanna never received an lndividual Development Plan (“lDP”)
prior to receiving the PIP, as the Bank’s Perforrnance Management Policy directs Id. 11 63.
Additionally, l\/ls. Khanna had “multiple” one-on-one meetings with Mr. Nolen between July 26

and August 15, 2017, and Mr. Nolen never brought up any performance issues Id. 11 62.

 

Ms. Khanna’s PlP cited delays and timing issues pertaining to funding requests as areas
that needed to be addressed Id. 1111 64-66. Further, the PIP indicated that Ms. Khanna “needed to
improve her understanding of the Bank’s Enterprise Proj ect Lifecycle (“EPLC”).” Ia’. 11 67. Ms.
Khanna alleges that delays and timing issues regarding funding requests were “beyond her
control” and any blame was improperly placed Id. 1111 64-66. Further, just two months prior, Ms.
Khanna’s Year End Review indicated that she “clearly demonstrated solid EPLC pre-execution
phase knowledge through managing the clean slate portfolio. Id. 1111 52, 67.

Roughly a month later, Ms. Khanna contacted the Bank’s Employee Relations to discuss
the review. Id. 11 68. She spoke with Sheryl Appelt about her disagreement with the PlP and “that
she felt that Mr. Nolen was singling her out in comparison to the other Program Managers
reporting to Mr. Nolen.” Ia’. 11 69. The next day, Ms. Khanna met with Mr. Nolen and informed
him of her discussion with Employee Relations. Id. 11 72. ln response, l\/lr. Nolen “lashed out” at
Ms. Khanna and told her that “she creates unnecessary work” and that she was “performing at
the VP or Associate level.” Id. 11 73. Both accusations were new to Ms. Khanna. Id. Following
their meeting, Mr. Nolen allegedly updated the PlP with specific comments, including that Ms.
Khanna had “submitted a funding request with 26 issues.” Ia'. 1111 74-75. Ms. Khanna claims that
the issues alleged were incorrect or not previously filed Id. 11 75.

On October 16, 2017 , Ms. Khanna arrived at a pre-scheduled meeting with Mr. Nolen. Id.
1111 76-77. When she arrived, a representative from Employee Relations was in the room and Mr.
Nolen was on the telephone [d. 11 77 . l\/lr. Nolen informed Ms. Khanna that her 60-day PIP
period was over and “he did not think she was capable of performing her job and had not
improved enough.” Id. 11 78. Ms. Khanna cites to “positive feedback” She received during her PIP

including an e-niail from Carol Hopkins indicating that Ms. Khanna was “doing a wonderful

 

job,” as well as an e-mail from Thomas Miller stating that Ms. Khanna was “the most organized
and prepared PM we have here in this group.” Icl. 1111 84-87. Despite these e-mails, Ms. Khanna’s
employment was terminated Id. 11 79.

According to the Complaint, the following day, Michael Best “started working at the
Bank in Ms. Khanna’s position.” Id. 11 80. Ms. Khanna claims that the timing of Mr. Best’s hiring
indicates that Mr. Nolen Was looking for a replacement while Ms. Khanna was still employed
Id. 11 81. More specifically, Ms. Khanna claims that Mr. Nolen “made the decision after she
challenged his discriminatory treatment of her and complained to Employee Relations.” Id. 11 83.

Ms. Khanna alleges that Mr. Nolen treated her differently than her colleagues and she
claims that the reason for this differential treatment was due to her race and her gender. Id. 1111 6-
7, 11, 37-39. Ms. Khanna, who identifies as “an Asian woman of lndian descent,” claims that
“l\/lr. Nolen made it known, through his conduct, that he did not like l\/ls. Khanna, a minority
woman.” Id. 1111 3, 7. ln conjunction with the reduction of her assignments and the obstruction of
and lack of disclosure regarding hiring project managers Ms. Khanna claims that Mr. Nolen
“was often short and abrupt” with her, that he kept her isolated from the FCPMO team, that he
“unfairly criticized her work,” “negatively influenced” her performance review, and inquired as
to whether Ms. Khanna was leaving the Bank. Ia’. 11 7. Ms. Khanna alleges that Mr. Nolen, a
white man, treated her differently than he did Kevin Vedder, Mr. Donatelli, and Mr. Davis, also
white men. Id. 1111 35, 37-39. She further alleges that Mr. Best, also a white man, started working
in her position the day after she was fired ld. 11 80.

STANDARD OF REVIEW
When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a

court should “draw all reasonable inferences in [the plaintiff s1 favor, assume all well-pleaded

 

factual allegations to be true, and determine whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Life [ns. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “1t]o survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting BellAtl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the complaint itself is legally sufficient.”
Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. However, “the tenet that
a court must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a
cause of action’s elements, supported by mere conclusory statements.” Id. at 663.

DISCUSSION

ln her SAC, Plaintiff alleges that she was discriminated against on the basis of her race
and gender, subjected to a hostile work environment, and ultimately terminated in violation of 42
U.S.C. § 1981, NYSHRL §§ 290 et seq., NYCHR §§ 8-101 et seq., and Title Vll, 42 U.S.C. §§
2000e et seq. Defendants have moved to dismiss all claims under F.R.C.P. l2(b)(6).

I. Plaintiff has Failed to Allege Facts Sufficient to Support Her Claims that She Was
Discriminated Against on the Basis of her Race and Gender

“Disparate treatment claims brought under Title Vll, Section 1981, and the NYSHRL are
all analyzed under the same standard.” Parra v. City of W%iie Plains, 48 F.Supp.3d 542, 553
(S.D.N.Y. 2014). To sufficiently state a claim for gender or race-based discrimination, a plaintiff
must satisfy their burden of “alleging facts suggesting an inference of discriminatory

motivation.” Vega v. Hempsteaa’ Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015) (citing

 

Littlejohn v. City of New York, 795 F.3d 297 (2d Cir. 2015). To do so, a plaintiff must allege two
elements: (l) that the employer discriminated against her (2) “because of [her] race, color,
religion, sex, or national origin.” Vega, 801 F.3d at 85. A plaintiff may satisfy the first element
by a showing of “adverse employment action.” Id.; see Galabya v. N. Y.C. Ba’. OfEa'uc., 202 F.3d
636, 640 (2d Cir. 2000) (“A plaintiff sustains an adverse employment action if he or she endures
a materially adverse change in the terms and conditions of employment [including]
termination of employment.”) A plaintiff may satisfy the second element by demonstrating that
“a plaintiffs race, color, religion, sex or national origin was a substantial or motivating factor
contributing to the employer’s decision to take the action.” Vega, 801 F.3d at 85 (citing Prz`ce
Waierhouse v. Hopkins, 490 U.S. 228, 249 (1989)) (internal quotations omitted). Regarding a
plaintiffs burden, courts are to “be mindful of the elusive nature of intentional discrimination”
because “clever men may easily conceal their motivations” Id. at 86 (citing Robinson v. 12 Loji‘s
Realzy, ]nc., 610 F.2d 1032 (2d Cir. 1979)). A plaintiff may rely on “bits and pieces” of evidence
to create a “mosaic” of intentional discrimination Id.; (quoting Gallagher v. Delaney, 139 F.3d
338, 342 (2d Cir. 1998)).

Here, Plaintiffs employment was terminated on October 16, 2017. SAC 1111 76-79. Thus,
Plaintiff has successfully pled a materially adverse change in the terms and conditions of her
employment See Galabya, 202 F.3d at 640. Regarding the second element, however, Plaintiff
has failed to allege facts sufficient to carry her burden. Plaintiff claims that she is a woman of
lndian descent, and that her co-workers and boss are white men. SAC 1111 7, ll, 35, 37-39, 80.
Aside from those claims, Plaintiff s SAC includes no factual allegations that specify how her
race or her gender were “substantial or material” factors in her termination Vega, 801 F.3d at 85.

Rather, Plaintiff indicates that she was transferred to work under Mr. Nolen. SAC 11 5. Mr. Nolen

 

hired other white men to her same position and split up the work that she was previously
assigned Id. 1111 37-40. Plaintiff provides no information about the work that her co-workers were
doing and how Mr. Nolen was treating those similarly situated differently from her. Ms. Khanna
received a performance review that indicated that she “fully meets expectations.” Id. 11 51. Ms.
Khanna was unhappy with that review and learned that Mr. Nolen may have influenced the
review. Id. 11 54. Ms. Khanna spoke with Mr. Nolen about the review, and he indicated that it was
not a bad review. Id. 1111 56-58. Ms. Khanna was then put on a Performance lmprovement Plan
that cited shortcomings in her work. Ia’. 11 61. A month later, Ms. Khanna spoke with Employee
Relations because “she felt that Mr. Nolen was singling her out in comparison to the other
Program Managers reporting to Mr. Nolen.” Id. 1111 68-69. The SAC does not indicate that Ms.
Khanna told Employee Relations that she felt like she was being discriminated against on the
basis of her race or gender, or any other statement that would plausibly give rise to the inference
that her race or gender was the source of Mr. Nolen’s treatment of her. Ms. Khanna then spoke
l\/lr. Nolen about her review, and he proceeded to “lash[] out” and list numerous areas in which
Plaintiffs performance was not up to par. Id. 1111 72-75. Ms. Khanna’s SAC does not include
statements that Mr. Nolen made about her race or gender in the lone moment Ms. Khanna alleges
that Mr. Nolen lost his temper. Id. Sixty days later, Mr. Nolen informed Ms. Khanna that she had
not improved enough, and that her employment was being terminated Id. 1111 72-79. Plaintiff
claims that Mr. Best, another white man, “started working at the bank in her position the next
day,” but provides no information that gender or race played a role in his appointment Id. 11 80.
Plaintiff s allegations attributing her termination to her race and gender are conclusory and

insuchient to support her claims While it is true that many industries are dominated by white

 

men, being out-numbered or the lone minority in an office setting is not enough, without more,
to give rise to a gender or race-based discrimination claim.

II. Plaintiff has Failed to Allege Facts Sufficient to Support Her Retaliation Claim

For a Title Vll retaliation claim to survive a motion to dismiss a plaintiff must plausibly

allege two things: (1) that defendants discriminated or took adverse employment action against
her (2) because she opposed any unlawful employment practice. See Vega, 801 F.3d at 90; 42
U.S.C. § 2000e-3(a). A plaintiff “must plausibly plead a connection between the act and [her]
engagement in protected activity.” Id. The proximity of the adverse action and protected activity
can indirectly demonstrate a retaliatory purpose. Id.; see Cifra v. Gen. Elec. Co., 252 F.3d 205,
217 (2d Cir. 2010). However, a plaintiff “must plausibly allege that the retaliation was a “but-
for” cause of the employer’s adverse action.” Id. at 90-91; (citing Univ. of T ex. Sw. Mea'. Cir. v.
Nassar, 570 U.S. 33 8, 360 (2013)).2 ln other words a plaintiff must show that “the adverse
action would not have occurred in the absence of the retaliatory motive.” Id. at 91; (quoting Zann
Kwan v. Ana’alex Grp. LLC, 737 F.3d 834, 846 (2d Cir. 2013)). Additionally, “plaintiff is
required to have had good faith, reasonable belief that she was opposing an employment practice
made unlawful by Title Vll.” Ia’.; (quoting McMenemy v. City ofRochester, 241 F.3d 279, 285
(2d Cir. 2001)). A plaintiff does not necessarily meet her burden simply by complaining of
something that “appears to be discrimination in some form.” Id. at 15 . Furthermore, an employer
must have understood or could reasonably have understood, that a plaintiff was opposing
conduct prohibited by Title Vll. See id.; Galdieri-Ambronsini v. National Really & Development

Corp., 136 F.3d 276, 292 (2d Cir. 1998).

 

2 Note that this is a different standard than the “substantial” or “motivating” factor standard applied to Title Vll
discrimination claims See Vega, 801 F.3d at 90-91.

10

 

Here, as stated, Plaintiff has demonstrated that adverse employment action was taken
against her when her employment was terminated SAC 1111 76-79. Additionally, Ms. Khanna
alleges that she spoke to Employee Relations about her 2016 End of Year Review. Id. 11 68.
When she told Mr. Nolen about the meeting, he allegedly “lashed out” and told her that “she
creates unnecessary work” and was “performing at the VP or Associate level.” Id. 11 73. Mr.
Nolen then updated the PlP with specific comments speaking to her lack of performance Id. 1111
74-75. While Ms. Khanna alleges adverse employment action, she does not demonstrate that the
“adverse action would not have occurred in the absence of the retaliatory motive.” Vega, 301
F.3d at 90. According to her SAC, Ms. Khanna was already halfway through her PIP when she
spoke with Employee Relations about the 2016 End of Year Review. SAC 11 68. Thus, Plaintiff
has not demonstrated that her termination was a “but-for” cause of her confronting Mr. Nolen
about her 2016 End of Year Review because she was already being monitored for
underperformance. See Vega, 801 F.3d at 90. Therefore, Plaintiff has not sufficiently alleged a
retaliation claim.

III. Plaintiff has Failed to Allege Facts Sufficient to Support her Hostile Work
Environment Claim

For a hostile work environment claim to survive a motion to dismiss a plaintiff “must
produce enough evidence to show that the workplace is permeated with discriminatory
intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of
the victim’s employment and create an abusive working environment.” Duplan v. City ofNew
York, 888 F.3d 612, 626 (2d Cir. 2018) (citing Gorzynski v. JetBlue Airways Corp., 596 F.3d 93,
102 (2d Cir. 2010)). The test has both a subjective and objective component See Patane v.
Clark, 508 F.3d 106, 113 (2d Cir. 2007). A plaintiff must plead facts that would tend to show

that the complained of conduct: “(1) is objectively severe or pervasive [or] creates an

11

 

environment that a reasonable person would find hostile or abusive; (2) creates an environment
that the plaintiff subjectively perceives as hostile or abusive; and (3) creates such an environment
because of the plaintiffs sex.” Id. Courts are to consider the totality of the circumstances when
assessing the hostility of the environment Id. (citing Harris v. Forklift Sys., lnc., 5010 U.S. 17,
21 (1993)). Some relevant factors include (1) the frequency of the discriminatory conduct, (2) the
severity of the conduct, (3) whether it is threatening, humiliating, or merely an offensive
utterance, and (4) whether it unreasonably interferes with an employee’s work performance Id.

As with her gender and race-based discrimination claims Ms. Khanna has failed to allege
facts sufficient to support her hostile work environment claim. As indicated, Plaintiff has not
alleged severe or pervasive conduct. Plaintiff makes no mention of discriminatory comments or
conduct directed at her due to her race or gender. Plaintiff makes no claims of abuse, and her
claims of hostility are encapsulated by l\/Ir. Nolen “lash[ing] out” at her as well as vague
references to conduct that “made it known” that l\/lr. Nolen did not “like” Ms. Khanna. SAC 1111 7,
73. Plaintiff s SAC fails to point to threatening or humiliating conduct motivated by her status as
a woman of lndian descent. Thus Plaintiff has failed to state a hostile work environment claim.

IV. The Court Declines to Maintain Supplemental Jurisdiction Over Plaintiff’s
NYCHRL Claims

ln addition to her Title Vll, Section 1981, and NYSHRL claims Plaintiff also alleges
violations of NYCHRL. Pursuant to the Local Civil Rights Restoration Act of 2005, NYCHRL
claims are to be analyzed “separately and independently from federal and state discrimination
claims”3 Mihalz`k v. Crea’ii Agricole Cheuvreux Norih America, Inc., 715 F.3d 102, 113 (2d Cir.

2013). However, all of Plaintiffs federal claims have been dismissed as to all Defendants. This

 

3 The NYCHRL standard is lower than the federal standard for disparate treatment claims Mihalik, 715 F.3d at 109-
10; see Feliciano v. City ofNew York, 2015 WL 4393162, *4 (S.D.N.Y. July 15, 2015).

12

 

Court no longer has federal question jurisdiction under 28 U.S.C. § 1331, as the disposition of
this case no longer arises from a federally created cause of action nor “depends on resolution of a
substantial question of federal law.” Empire Healthchoice Assur., Inc. v. Mc Veigh, 547 U.S. 677 ,
690 (2006) (citations omitted). Therefore, Plaintiffs NYCHRL claims are dismissed
CONCLUSION

For the reasons stated above, Defendants’ Motion to Dismiss is hereby GRANTED as to
all Defendants.
SO ORDERED.

Dated: March 29, 2019
New York, NeW York

wy§/&`Q/_\

ANDREW L. CARTER, JR.
United States District Judge

13

 

